 4:18-cv-03127-RGK-CRZ Doc # 120 Filed: 06/14/21 Page 1 of 1 - Page ID # 1122




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                       Plaintiff,                                   4:18CV3127

        vs.
                                                                       ORDER
CITY OF LINCOLN, a political subdivision;
CHRIS BEUTLER, TOM CASADY, DOUG
MCDANIEL, TIM LINKE, LEO BENES,
ERIC JONES, DARREN MERRYMAN, and
SHAWN MAHLER,

                       Defendants.


        Plaintiff has filed a Motion for Preliminary Injunction and Request for Hearing (Filing
112).

        IT IS ORDERED:

      1.     Defendants’ response to Plaintiff’s Motion for Preliminary Injunction and
Request for Hearing (Filing 112) shall be filed on or before June 25, 2021.

        2.     Plaintiff’s reply to Defendants’ response shall be filed on or before July 2, 2021.

       3.     Following receipt of the parties’ written materials, the court may or may not
hold an evidentiary hearing.

        DATED this 14th day of June, 2021.

                                                    BY THE COURT:


                                                    Richard G. Kopf
                                                    Senior United States District Judge
